Exhibit 10.7

EXCELSIOR LASALLE PROPERTY FUND, INC.

EXPENSE LIMITATION AND REIMBURSEMENT AGREEMENT

This EXPENSE LIMITATION AND REIMBURSEMENT AGREEMENT (this “Agreement”) is made
as of the 18th day of December 2007 by and between Excelsior LaSalle Property
Fund, Inc., a Maryland corporation (the “Fund”) and UST Advisers, Inc., a
Delaware Corporation (the “Manager”).

W I T N E S S E T H:

WHEREAS, the Fund is a privately offered real estate investment fund that will
elect to be treated as a real estate investment trust for federal income tax
purposes; and

WHEREAS, the Manager serves as the manager of the Fund pursuant to a management
agreement between the Fund and the Manager (the “Management Agreement”). Terms
not otherwise defined herein shall have the meanings set forth in the Management
Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1. Expense Limitation. Subject to the terms hereof, including, without
limitation, Section 4, the Manager agrees to waive its fees, or to pay or absorb
the ordinary operating expenses of the Fund to the extent necessary to limit the
specific offering, organizational and ordinary operating expenses of the Fund
described in Section 2 below (including, but not limited to, printing, legal,
accounting and marketing expenses) (the “Specified Expenses”) to 0.75% per annum
of the Fund’s Net Asset Value (the “Expense Limitation”). For purposes of this
Agreement, Net Asset Value of the Fund (“NAV”) will be determined quarterly in a
manner consistent with the Management Agreement.

2. Specified Expenses.(a) The Expense Limitation applies only to the following:
(i) fees and expenses paid to the Fund’s valuation consultant, auditors,
stockholder administrator, and the Fund’s legal counsel in connection with
matters related to the organization of the Fund and the offering of the Shares
therein (but excluding all legal counsel fees and expenses incurred in
connection with matters related to Real Estate Investments, such as property
acquisition or disposition, leasing and legal proceedings related to the Real
Estate Investments, as well as extraordinary legal fees associated with
litigation or other proceedings), as well as (ii) printing costs, mailing costs,
fees associated with the board of directors of the Fund, the cost of maintaining
directors and officers insurance, blue sky fees and all Fund-level
organizational expenses (which does not include expenses associated with the
acquisition and management of the Initial Portfolio).

(b) For the avoidance of doubt, the Expense Limitation does not apply with
regard to property level expenses (including, without limitation, property
insurance, property operating expenses, and property financing expense), costs
incurred in pursuing, acquiring, disposing, or obtaining financing of Real
Estate Investments, costs associated with any credit facility obtained by the
Fund (which may be in addition to the leverage at the property level), taxes
(including tax related charges such as interest or penalties) payable by the
Fund or its subsidiaries, or to extraordinary expenses, such as the costs of
litigation.

3. Term. This Agreement will be in effect for one (1) year (December 31, 2007 to
December 31, 2008), unless terminated by the Manager or by the Fund upon thirty
(30) days written notice to the other party, and may be renewed by the mutual
agreement of the Manager and the Fund for successive one year terms. This
Agreement will terminate automatically upon the termination of the Management
Agreement unless a new Management Agreement with the Manager (or an affiliate of
the Manger) to replace the terminated agreement becomes effective upon such
termination. If this Agreement is terminated by the Fund or if this Agreement
terminates because the Fund terminates or fails to renew for any additional term
the Management Agreement, the Fund agrees for a period not to exceed three
(3) years to reimburse any remaining Excess Operating Expenses (as defined
below) not previously reimbursed, such reimbursement to be made to the Manager
not later than thirty (30) days after the termination of this Agreement and
without regard to the Expense Limitation.

4. Excess Expenses. In consideration of the Manager’s agreement to limit the
Fund’s expenses as provided herein, the Fund agrees to carry forward the annual
amount of Specified Expenses waived,



--------------------------------------------------------------------------------

paid or absorbed by the Manager pursuant to this Agreement in excess of the
Expense Limitation, for a period not to exceed three (3) years from the end of
the fiscal year in which such expense is incurred by the Manager (“Excess
Operating Expenses”) and to reimburse the Manager in the amount of such Excess
Operating Expenses as promptly as possible, but only to the extent that it does
not cause the Fund’s Specified Expenses for the fiscal year in which such
reimbursement would otherwise be made to exceed the Expense Limitation.

5. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements between the parties hereto relating to the
matters contained herein and may not be modified, waived or terminated orally
and may only be amended by an agreement in writing signed by the parties hereto.

6. Construction and Forum. This Agreement shall be governed by the laws of the
State of New York, without regard to its conflicts of law principles. Each of
the parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court.

7. Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall be deemed an original, but the several
counterparts shall together constitute but one and the same Agreement of the
parties hereto.

8. Severability. If any one or more of the covenants, agreements, provisions or
texts of this Agreement shall be held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement.

The remainder of this page has been intentionally left blank.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year above written.

 

EXCELSIOR LASALLE PROPERTY FUND, INC. By:  

/s/ Henry Feuerstein

Name:   Henry Feuerstein Title:   Chief Executive Officer UST ADVISERS, INC. By:
 

/s/ Steve Suss

Name:   Steve Suss Title:   Senior Vice President